     Case 1:20-cv-00043-AWI-SKO Document 39 Filed 07/13/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    COTTRELL L. BROADNAX,                                No. 1:20-cv-00043-NONE-SKO (PC)

12                        Plaintiff,
                                                           ORDER ADOPTING FINDINGS AND
13            v.                                           RECOMMENDATIONS AND DISMISSING
                                                           ACTION
14    STATE OF CALIFORNIA, et al.,
                                                           (Doc. No. 37)
15                        Defendants.
16

17           Plaintiff Cottrell L. Broadnax is a state prisoner proceeding pro se and in forma pauperis

18   in this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 6, 2020, the assigned magistrate judge found that it is clear on the face of his

21   complaint that plaintiff failed to exhaust administrative remedies as required by the Prison

22   Litigation Reform Act (“PLRA”). (Doc. No. 34.) The magistrate judge noted that plaintiff, in his

23   operative complaint, states that he “bypass[ed]” the inmate grievance system and indicates that he

24   did not present his claims for administrative review. (Id. at 1 (citing Doc. No. 19 at 1, 2).)

25   Therefore, the judge ordered plaintiff to show cause why this action should not be dismissed for

26   failure to exhaust administrative remedies prior to filing suit. (Id. at 2.)

27   /////

28   /////
     Case 1:20-cv-00043-AWI-SKO Document 39 Filed 07/13/20 Page 2 of 3


 1           Plaintiff filed a response to the order to show cause on May 18, 2020. (Doc. No. 35.)

 2   Plaintiff’s writing is very difficult to decipher, but it appeared that therein he merely repeated the

 3   claims set forth in his complaint. (Compare id. with Doc. No. 19 at 3.)

 4           Accordingly, on May 21, 2020, the assigned magistrate judge filed findings and

 5   recommendations, finding that it is clear on the face of his complaint that plaintiff failed to

 6   exhaust his administrative remedies prior to filing suit and recommending that this action be

 7   dismissed without prejudice as a result. (Doc. No. 37.) The magistrate judge provided plaintiff

 8   fourteen (14) days to file objections to the findings and recommendations. (Id. at 2.)

 9           On June 11, 2020, plaintiff filed a one-page document that the clerk’s office docketed as a
10   motion for summary judgment. (Doc. No. 38.) Plaintiff’s filing in this regard is again very

11   difficult to decipher. Plaintiff has written “Motion for Summary Judgment” near the top of the

12   page of the document. (Id.) Near the center of the page, however, he has written “Findings and

13   Recommendations to Dismiss Action for Failure to Exhaust Administrative Remedies.” (Id.)

14   Therefore, the court construes the document as plaintiff’s objections to the May 21, 2020 findings

15   and recommendations. Nothing in those objections, however, undermine the magistrate judge’s

16   finding that plaintiff failed to exhaust administrative remedies prior to filing suit as required, nor

17   do the objections provide any justification for plaintiff’s failure to exhaust.

18           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

19   de novo review of this case. Having carefully reviewed the file, the court finds the findings and
20   recommendations to be supported by the record and proper analysis. As the magistrate judge

21   correctly found, exhaustion is mandatory under the PLRA and “unexhausted claims cannot be

22   brought in court.” Jones v. Bock, 549 U.S. 199, 211 (citation omitted). Although failure to

23   exhaust is generally an affirmative defense that the defendant must plead and prove, id. at 216,

24   courts may dismiss a claim if failure to exhaust is clear on the face of the complaint, see Albino v.

25   Baca, 747 F.3d 1162, 1166 (9th Cir. 2014). Here, it is clear on the face of his complaint that

26   plaintiff failed to exhaust his administrative remedies prior to bringing suit.
27   /////

28   /////

                                                         2
     Case 1:20-cv-00043-AWI-SKO Document 39 Filed 07/13/20 Page 3 of 3


 1        Accordingly,

 2        1.    The findings and recommendations issued on May 21, 2020 (Doc. No. 37) are

 3              adopted in full;

 4        2.    This action is dismissed without prejudice for failure to exhaust administrative

 5              remedies; and,

 6        3.    The Clerk of the Court is directed to assign a district judge to this case for

 7              purposes of closure and to close this case.

 8   IT IS SO ORDERED.
 9
       Dated:   July 13, 2020
10                                                  UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                    3
